

Exhibit 10.1


EMPLOYMENT AGREEMENT EXTENSION


This EMPLOYMENT AGREEMENT EXTENSION (this “Agreement”), is dated as of March 17,
2005, by and between COLLECTORS UNIVERSE, INC., a Delaware Corporation (the
“Company” or “CUI”), and MICHAEL R. HAYNES (Executive”), with reference to the
following:
 
R E C I T A L S:
 
A.    Executive is employed as Chief Executive Officer (the “CEO”) of the
Company under an Employment Agreement entered into by him with the Company as of
January 1, 2003, as amended as of October 1, 2003 by a First Amendment to
Employment Agreement and as further amended as of November 1, 2004, by a Second
Amendment to Employment Agreement (and as so amended, the “Employment Agreement;
and
 
B.    The Employment Agreement is scheduled to expire by its own terms as of
December 31, 2005 and the parties desire to further extend the term of the
Employment Agreement and Executive’s employment with the Company thereunder to
December 31, 2006.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the respective promises of each party made
to the other in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of the parties,
it is agreed as follows:
 
1.     Extension of the Term of Employment. The term of Executive’s employment
under the Employment Agreement, as heretofore amended, is hereby extended and
shall continue to December 31, 2006, unless the Executive’s employment is either
(i) sooner terminated pursuant to the provisions of any of Sections 5.2 through
5.7 (inclusive) of the Employment Agreement, or (ii) further extended by mutual
written agreement of the parties.
 
2.     No Other Changes. The Employment Agreement, as heretofore amended, shall
remain in full force and effect and, except as amended by this Extension
Agreement, shall remain unchanged.
 
3.     Miscellaneous.
 
3.1     Construction. This Extension Agreement is the result of arms - length
negotiations between the parties hereto, and no provision hereof shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted said provision or for any other reason.
 
3.2     Entire Agreement. This Extension Agreement contains all of the
agreements of the parties relating to, and supersedes all prior agreements or
understandings, written or oral, between the parties regarding, the extension of
the term of the Employment Agreement.
 
3.3     Binding on Successors. Subject to the provisions of Section 6.4 of the
Employment Agreement (entitled “No Assignment”), which provisions are
incorporated herein by this reference, this Extension Agreement shall be binding
on the parties and their respective heirs, legal representatives and successors
and assigns.
 
3.4     Headings. Section and paragraph headings are for convenience of
reference only and shall not affect the meaning or have any bearing on the
interpretation of any provision of this Second Amendment.
 
3.5     Severability. If any provision of this Extension Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not be affected or impaired in any way as
a result thereof.
 
3.6     Governing Law. This Extension Agreement is made in and shall be
construed and interpreted according to and enforced under the internal laws of
the State of California, excluding its choice of law rules and principles.
 
3.7     Counterparts. This Extension Agreement may be executed in any number of
counterparts, and each of such signed counterparts, including any photocopies or
facsimile copies thereof, shall be deemed to be an original, but all of such
counterparts shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
Extension as of the day and date first above written:
 
 
COLLECTORS UNIVERSE, INC.
 


By:  /s/ A. CLINTON ALLEN  
A. Clinton Allen, Chairman
 

 
/s/ MICHAEL R. HAYNES  
                Michael R. Haynes
 





